EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Behrens on February 23, 2021.

The application has been amended as follows: 
Claim 32 has been amended as follows:
32. (Currently amended):  A method of providing a thermal insulation structure for a substrate for use subsea, the method comprising: 
                providing the substrate; and
applying the to the substrate
an inner layer and an outer layer;
the inner layer being a reaction product of a first part and a second part, wherein a weight ratio of the first part to the second part is from about 15:1 to 1:1, the first part comprises any of alkenyldialkyl terminated polydialkylsiloxane, alkenyldialkyl terminated polydialkylalkenylmethylsiloxane or mixtures thereof, which individually or collectively have a viscosity of from 250 to 10000mPa.s at 25oC, and a hydrosilylation catalyst, wherein the second part comprises a mixture of organohydrogensiloxane having two Si-H bonds per molecule and organohydrogensiloxane having at least three Si-H bonds per molecule; 
the outer layer being a reaction product of a third part and a fourth part, wherein a weight ratio of the third part to the fourth part is from about 15:1 to 1:1, the third part comprises any of alkenyldialkyl terminated polydialkylsiloxane, alkenyldialkyl terminated polydialkylalkenylmethylsiloxane or mixtures thereof, which individually or oC, and a hydrosilylation catalyst, wherein the fourth part comprises organohydrogensiloxane having at least two Si-H bonds per molecule and alkenylated MQ silicone resin, wherein said M group comprises at least two Si-alkenyl bonds per molecule;
wherein a first primer is provided between the inner layer and the substrate, wherein a second primer is provided between the inner layer and the outer layer.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art reference Morita (US2007/0134425) discloses a layered silicone composite material that has excellent adhesion to a substrate, such as a metal substrate, wherein the layered silicone composite material is produced by applying a second addition-curable organopolysiloxane composition that contains a second adhesion promoter onto a first silicone layer that is formed by curing a first addition-curable organopolysiloxane composition containing a first adhesion promoter; wherein the first addition-curable organopolysiloxane composition comprises: (A) an organopolysiloxane having an average of at least two silicon-bonded alkenyl groups per molecule and preferably a viscosity of 100 to 10,000 mPa·s at 25ºC; (B) an organopolysiloxane having an average of at least two silicon-bonded hydrogen atoms per molecule; and (C) a hydrosilylation catalyst, and cures to form a first silicone layer having a hardness of less than JIS A 50; while similarly, the second addition-curable organopolysiloxane composition comprises: (A’) an organopolysiloxane having an average of at least two silicon-bonded alkenyl groups per molecule and preferably a viscosity of 100 to 10,000 mPa·s at 25ºC; (B) an organopolysiloxane having an average of at least two silicon-bonded hydrogen atoms per molecule; and (C) a hydrosilylation catalyst, and cures to form a second silicone layer having a hardness of JIS A 50 or more.  Morita discloses that the organosilicon compounds for the adhesion promoters may .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 23, 2021